SUBSCRIPTION AGREEMENT

  

Eastern Resources Corporation

166 East 34th Street, Suite 18K

New York, NY 10016

  

This Subscription Agreement (this “Agreement”) has been executed by the
subscriber set forth in the signature page attached hereto (the “Subscriber”) in
connection with the private placement offering (the “Offering”) of $_________
principal amount of 10% eighteen (18) month convertible promissory notes (the
“Notes”) of Eastern Resources, Inc., a Delaware Corporation (the “Company”).
This subscription is being submitted to you in accordance with and subject to
the terms and conditions described in this Agreement.

 

The Notes being subscribed for pursuant to this Agreement, or the securities
into which the Notes may be converted, have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”). The Offering is being
made on a “best efforts” basis to “accredited investors,” as defined in
Regulation D under the Securities Act, and subscribers who are not ”U.S.
persons,” as defined in Regulation S under the Securities Act. The Company
reserves the right, in its sole discretion and for any reason, to reject any
Subscriber’s subscription in whole or in part, or to allot less than the number
of Notes subscribed for.

 

The closing of the Offering (the “Closing;” and the date on which such Closing
occurs hereinafter referred to as the “Closing Date”) shall be at the offices of
Gottbetter & Partners, LLP, as escrow agent (the “Escrow Agent”), at 488 Madison
Avenue, New York, New York 10022 (or such other place as is mutually agreed to
by the Company). The Company may conduct multiple closings for the sale of the
Notes until the termination of the Offering. The Offering shall continue until
the maximum amount of the Offering is reached or it is otherwise terminated by
the Company.

 

1. Subscription. The undersigned Subscriber hereby subscribes to purchase the
principal amount of Notes set forth on the signature page attached hereto (the
“Purchase Price”), subject to the terms and conditions of this Agreement and on
the basis of the representations, warranties, covenants and agreements contained
herein.

 

2. Subscription Procedure. To complete a subscription for the Notes, the
Subscriber must fully comply with the subscription procedure provided in this
Section on or before the Closing Date.

 

a. Transaction Documents. On or before the Closing Date, the Subscriber shall
review, complete and execute the Signature Page to this Agreement, the
Anti-Money Laundering Investor Form (with attachments), the Investor Profile and
the Investor Certification, attached hereto as Appendix A (collectively, the
“Transaction Documents”), and deliver the Transaction Documents to the Escrow
Agent. Executed documents may be delivered to the Escrow Agent by facsimile or
electronic mail (e-mail), if the Subscriber delivers the original copies of the
documents to the Escrow Agent as soon as practicable thereafter.

 

1

 

 



b. Purchase Price. Simultaneously with the delivery of the Transaction Documents
to the Escrow Agent as provided herein, and in any event on or prior to the
Closing Date, the Subscriber shall deliver to the Escrow Agent the full Purchase
Price, plus $160 (the “Escrow Fee”) for services rendered by the Escrow Agent in
such capacity hereunder, by check or by wire transfer of immediately available
funds.

 

c. Company Discretion. The Subscriber understands and agrees that the Company in
its sole discretion reserves the right to accept or reject this or any other
subscription for Notes, in whole or in part, notwithstanding prior receipt by
the Subscriber of notice of acceptance of this subscription. The Company shall
have no obligation hereunder until the Company shall execute and deliver to the
Subscriber an executed copy of this Agreement. If this subscription is rejected
in whole, or the offering of Notes is terminated, all funds received from the
Subscriber will be returned without interest or offset, and this Agreement shall
thereafter be of no further force or effect. If this subscription is rejected in
part, the funds for the rejected portion of this subscription will be returned
without interest or offset, and this Agreement will continue in full force and
effect to the extent this subscription was accepted.

 

d. No Trading. The Subscriber represents and warrants to the Company that
neither the Subscriber nor any of its affiliates has directly or indirectly
traded any securities of the Company, including without limitation, making any
short sales or engaging in any hedging transaction with respect to such
securities (collectively, “Prohibited Transactions”), since becoming aware of
the Offering. Furthermore, Subscriber shall not engage in any Prohibited
Transactions through the final Closing Date.

 

3. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Subscriber the following:

 

a. Organization and Qualification. The Company is a corporation duly organized
and validly existing under the laws of the State of Delaware. The Company has
all requisite power and authority to carry on its business as currently
conducted, other than such failures that would not reasonably be expected to
have a material adverse effect on the Company’s business, properties or
financial condition (a “Material Adverse Effect”). The Company is duly qualified
to transact business in each jurisdiction in which the failure to be so
qualified would reasonably be expected to have a Material Adverse Effect.

 

b. Authorization. As of the Closing, all action on the part of the Company, its
board of directors, officers and existing stockholders necessary for the
authorization, execution and delivery of this Agreement and the performance of
all obligations of the Company hereunder and thereunder shall have been taken,
and this Agreement, assuming due execution by the parties hereto and thereto,
will constitute valid and legally binding obligations of the Company,
enforceable in accordance with their respective terms, subject to: (i) judicial
principles limiting the availability of specific performance, injunctive relief,
and other equitable remedies and (ii) bankruptcy, insolvency, reorganization,
moratorium or other similar laws now or hereafter in effect generally relating
to or affecting creditors’ rights.

 

c. Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority on the part of the Company is
required in connection with the offer, sale or issuance of the Notes, except for
the following: (i) the filing of such notices as may be required under the
Securities Act and (ii) the compliance with any applicable state securities
laws, which compliance will have occurred within the appropriate time periods
therefor.

 

2

 

 



d. Litigation. There are no actions, suits, proceedings or investigations
pending or, to the best of the Company’s knowledge, threatened before any court,
administrative agency or other governmental body against the Company which
question the validity of this Agreement, or the right of the Company to enter
into either of them, or to consummate the transactions contemplated hereby or
thereby, or which would reasonably be expected to have a Material Adverse
Effect. The Company is not a party or subject to, and none of its assets is
bound by, the provisions of any order, writ, injunction, judgment or decree of
any court or government agency or instrumentality which would reasonably be
expected to have a Material Adverse Effect.

 

e. Compliance with Other Instruments. The Company is not in violation or default
of any provision of its Articles of Incorporation, each as in effect immediately
prior to the Closing, except for such failures as would not reasonably be
expected to have a Material Adverse Effect. The Company is not in violation or
default of any provision of any material instrument, mortgage, deed of trust,
loan, contract, commitment, judgment, decree, order or obligation to which it is
a party or by which it or any of its properties or assets are bound which would
reasonably be expected to have a Material Adverse Effect. To the best of its
knowledge, the Company is not in violation or default of any provision of any
federal, state or local statute, rule or governmental regulation which would
reasonably be expected to have a Material Adverse Effect. The execution,
delivery and performance of and compliance with this Agreement and the issuance
and sale of the Notes, will not result in any such violation, be in conflict
with or constitute, with or without the passage of time or giving of notice, a
default under any such provision, require any consent or waiver under any such
provision (other than any consents or waivers that have been obtained), or
result in the creation of any mortgage, pledge, lien, encumbrance or charge upon
any of the properties or assets of the Company pursuant to any such provision.

 

f. Certain Registration Matters. Assuming the accuracy of the Subscriber’s
representations and warranties set forth in this Agreement and the Transaction
Documents, and the representations and warranties made by all other purchasers
of Notes in the Offering, no registration under the Securities Act is required
for the offer and sale of the Notes by the Company to the Subscriber hereunder.

 

g. No General Solicitation. Neither the Company nor any person acting on behalf
of the Company has offered or sold any of the Notes by any form of general
solicitation or general advertising (within the meaning of Regulation D).

 

4. Representations and Warranties of the Subscriber. The Subscriber represents
and warrants to the Company the following:

 

a. Subscriber Knowledge and Experience. The Subscriber, its advisers, if any,
and designated representatives, if any, have the knowledge and experience in
financial and business matters necessary to evaluate the merits and risks of its
prospective investment in the Company, and have carefully reviewed and
understand the risks of, and other considerations relating to, the purchase of
Notes and the tax consequences of the investment, and have the ability to bear
the economic risks of the investment.

 

3

 

 



b. Investment Purpose. The Subscriber is acquiring the Notes for investment for
its own account and not with the view to, or for resale in connection with, any
distribution thereof. The Subscriber understands and acknowledges that the Notes
and the securities that may be issued upon conversion of the Notes
(collectively, the “Securities”) have not been registered under the Securities
Act or any state securities laws, by reason of a specific exemption from the
registration provisions of the Securities Act and applicable state securities
laws, which depends upon, among other things, the bona fide nature of the
investment intent as expressed herein. The Subscriber further represents that it
does not have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participation to any third person with respect
to any of the Securities. The Subscriber understands and acknowledges that the
offering of the Notes pursuant to this Agreement will not be registered under
the Securities Act nor under the state securities laws on the ground that the
sale provided for in this Agreement and the issuance of securities hereunder is
exempt from the registration requirements of the Securities Act and any
applicable state securities laws.

 

c. No Public Market. The Subscriber understands that no public market now
exists, and there never will be a public market for, the Notes, that an active
public market for the Company’s common stock does not now exist and that there
may never be an active public market for the common stock of the Company.

 

d. Information. The Subscriber, its advisers, if any, and designated
representatives, if any, have received and reviewed information about the
Company and have had an opportunity to discuss the Company’s business,
management and financial affairs with its management. The Subscriber understands
that such discussions, as well as any written information provided by the
Company, were intended to describe the aspects of the Company’s business and
prospects which the Company believes to be material, but were not necessarily a
thorough or exhaustive description, and except as expressly set forth in this
Agreement, the Company makes no representation or warranty with respect to the
completeness of such information and makes no representation or warranty of any
kind with respect to any information provided by any entity other than the
Company. Some of such information includes projections as to the future
performance of the Company, which projections may not be realized, are based on
assumptions which may not be correct and are subject to numerous factors beyond
the Company’s control.

 

e. Investment Authorization. As of the Closing, all action on the part of
Subscriber, and its officers, directors and partners, if applicable, necessary
for the authorization, execution and delivery of this Agreement and the
performance of all obligations of the Subscriber hereunder and thereunder shall
have been taken, and this Agreement, assuming due execution by the parties
hereto and thereto, constitute valid and legally binding obligations of the
Subscriber, enforceable in accordance with their respective terms, subject to:
(i) judicial principles limiting the availability of specific performance,
injunctive relief, and other equitable remedies and (ii) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
generally relating to or affecting creditors’ rights.

 

4

 

 



f. Accredited Investor Status. The Subscriber either (i) is an “accredited
investor” as defined in Rule 501 of Regulation D as promulgated by the
Securities and Exchange Commission under the Securities Act or (ii) is not a
“U.S. Person” as defined in Regulation S as promulgated by the Securities and
Exchange Commission under the Securities Act, and, in each case, shall submit to
the Company such further assurances of such status as may be reasonably
requested by the Company.

 

g. Non-U.S. Person Status. The Subscriber, if a non-U.S. Person, agrees that it
is acquiring the Notes in an offshore transaction pursuant to Regulation S and
hereby represents to the Company as follows:

 

(i) The Subscriber is outside the United States when receiving and executing
this Subscription Agreement;

 

(ii) The Subscriber has not acquired the Notes as a result of, and will not
itself engage in, any “directed selling efforts” (as defined in Regulation S) in
the United States in respect of the Notes which would include any activities
undertaken for the purpose of, or that could reasonably be expected to have the
effect of, conditioning the market in the United States for the resale of the
Notes; provided, however, that the Subscriber may sell or otherwise dispose of
the Notes pursuant to registration of the Notes under the Securities Act and any
applicable state and provincial securities laws or under an exemption from such
registration requirements and as otherwise provided herein;

 

(iii) The Subscriber understands and agrees that offers and sales of any of the
Notes prior to the expiration of a period of one year after the date of transfer
of the Notes under this Subscription Agreement (the “Distribution Compliance
Period”), shall only be made in compliance with the safe harbor provisions set
forth in Regulation S, pursuant to the registration provisions of the Securities
Act or an exemption therefrom, and that all offers and sales after the
Distribution Compliance Period shall be made only in compliance with the
registration provisions of the Securities Act or an exemption therefrom, and in
each case only in accordance with all applicable securities laws;

 

(iv) The Subscriber understands and agrees not to engage in any hedging
transactions involving the Notes prior to the end of the Distribution Compliance
Period unless such transactions are in compliance with the Securities Act; and

 

(v) The Subscriber hereby represents that it has satisfied itself as to the full
observance of the laws of its jurisdiction in connection with any invitation to
subscribe for the Notes or any use of this Subscription Agreement, including:
(a) the legal requirements within its jurisdiction for the purchase of the
Notes; (b) any foreign exchange restrictions applicable to such purchase; (c)
any governmental or other consents that may need to be obtained; and (d) the
income tax and other tax consequences, if any, that may be relevant to the
purchase, holding, redemption, sale or transfer of the Notes. Such Subscriber’s
subscription and payment for, and its continued beneficial ownership of the
Notes, will not violate any applicable securities or other laws of the
Subscriber’s jurisdiction.

 

5

 

 



h. Anti-Money Laundering. Subscriber represents that neither it nor, to its
knowledge, any person or entity controlling, controlled by or under common
control with it, nor any person having a beneficial interest in it, nor any
person on whose behalf the Subscriber is acting: (i) is a person listed in the
Annex to Executive Order No. 13224 (2001) issued by the President of the United
States (Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism); (ii) is named on
the List of Specially Designated Nationals and Blocked Persons maintained by the
U.S. Office of Foreign Assets Control; (iii) is a non-U.S. shell bank or is
providing banking services indirectly to a non-U.S. shell bank; (iv) is a senior
non-U.S. political figure or an immediate family member or close associate of
such figure; or (v) is otherwise prohibited from investing in the Company
pursuant to applicable U.S. anti-money laundering, anti-terrorist and asset
control laws, regulations, rules or orders (categories (i) through (v), each a
“Prohibited Subscriber”). The Subscriber agrees to provide the Company, promptly
upon request, all information that the Company reasonably deems necessary or
appropriate to comply with applicable U.S. anti-money laundering, anti-terrorist
and asset control laws, regulations, rules and orders. The Subscriber consents
to the disclosure to U.S. regulators and law enforcement authorities by the
Company and its affiliates and agents of such information about the Subscriber
as the Company reasonably deems necessary or appropriate to comply with
applicable U.S. antimony laundering, anti-terrorist and asset control laws,
regulations, rules and orders. If the Subscriber is a financial institution that
is subject to the USA Patriot Act, the Subscriber represents that it has met all
of its obligations under the USA Patriot Act. The Subscriber acknowledges that
if, following its investment in the Company, the Company reasonably believes
that the Subscriber is a Prohibited Subscriber or is otherwise engaged in
suspicious activity or refuses to promptly provide information that the Company
requests, the Company has the right or may be obligated to prohibit additional
investments, segregate the assets constituting the investment in accordance with
applicable regulations or immediately require the Subscriber to transfer the
Securities. The Subscriber further acknowledges that the Subscriber will have no
claim against the Company or any of its affiliates or agents for any form of
damages as a result of any of the foregoing actions.

 

i. High Risk Investment. The Subscriber or its duly authorized representative
realizes that because of the inherently speculative nature of businesses of the
kind conducted and contemplated by the Company, the Company’s financial results
may be expected to fluctuate from month to month and from period to period and
will, generally, involve a high degree of financial and market risk that could
result in substantial or, at times, even total losses for investors in
securities of the Company.

 

j. Subscriber Liquidity. The Subscriber has adequate means of providing for its
current and anticipated financial needs and contingencies, is able to bear the
economic risk for an indefinite period of time and has no need for liquidity of
the investment in the Notes and could afford complete loss of such investment.

 

k. No General Solicitation. The Subscriber is not subscribing for Notes as a
result of or subsequent to any advertisement, article, notice or other
communication, published in any newspaper, magazine or similar media or
broadcast over television, radio, or the internet, or presented at any seminar
or meeting, or any solicitation of a subscription by a person not previously
known to the Subscriber in connection with investments in securities generally.

 

6

 

 



l. Subscriber Information. All of the information that the Subscriber has
heretofore furnished or which is set forth herein is correct and complete as of
the date of this Agreement, and, if there should be any material change in such
information prior to the admission of the undersigned to the Company, the
Subscriber will immediately furnish revised or corrected information to the
Company.

 

m. Gottbetter & Partners, LLP – Relationship to Company. The Subscriber
acknowledges that Adam S. Gottbetter is the owner of Gottbetter & Partners, LLP
and Gottbetter Capital Group, Inc. Gottbetter & Partners, LLP and Gottbetter
Capital Group, Inc. own shares of the Company. Gottbetter & Partners, LLP is
counsel to the Company and receives legal fees pursuant to a retainer agreement
with the Company.

 

5. Transfer Restrictions. The Subscriber acknowledges and agrees as follows:

 

a. Reliance on Exemptions. The Notes have not been registered for sale under the
Securities Act, in reliance on the private offering exemption in Section 4(2)
thereof and under Regulation D or Regulation S thereunder; the Company does not
intend to register the Notes under the Securities Act at any time in the future.

 

b. Legends. The Subscriber understands that the certificates representing the
Securities, until such time as they have been registered under the Securities
Act, shall bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such certificates or other
instruments):

 

For U.S. Persons:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES
LAWS, AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT
WITH RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, OR (2) AN EXEMPTION FROM SUCH REGISTRATION EXISTS AND THE
COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF SUCH SECURITIES, WHICH
COUNSEL AND OPINION ARE SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER CONTEMPLATED
WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR APPLICABLE STATE
SECURITIES LAWS.

 

For Non-U.S. Persons:

 

THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED IN REGULATION S) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). ACCORDINGLY,
NONE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN REGISTERED
UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT, AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.

 



7

 

 

The legend(s) set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if (a) such Securities are sold pursuant to a registration statement
under the Securities Act, or (b) such holder delivers to the Company an opinion
of counsel, reasonably acceptable to the Company, that a disposition of the
Securities is being made pursuant to an exemption from such registration and
that the Securities, after such transfer, shall no longer be “restricted
securities” within the meaning of Rule 144.

 

c. No Governmental Review. No governmental agency has passed upon the Securities
or made any finding or determination as to the wisdom of any investments
therein.

 

d. Restrictions on Transfer. There are substantial restrictions on the
transferability of the Securities, and if the Company decides to issue
certificates representing the Securities, restrictive legends will be placed on
any such certificates.

 

6. Indemnification. The Subscriber agrees to indemnify and hold harmless the
Company, the Escrow Agent and their respective officers, directors, employees,
agents, control persons and affiliates from and against all losses, liabilities,
claims, damages, costs, fees and expenses whatsoever (including, but not limited
to, any and all expenses incurred in investigating, preparing or defending
against any litigation commenced or threatened) based upon or arising out of any
actual or alleged false acknowledgment, representation or warranty, or
misrepresentation or omission to state a material fact, or breach by the
Subscriber of any covenant or agreement made by the Subscriber herein or in any
other document delivered in connection with this Agreement.

 

7. Irrevocability; Binding Effect. The Subscriber hereby acknowledges and agrees
that the subscription hereunder is irrevocable by the Subscriber, except as
required by applicable law, and that this Agreement shall survive the death or
disability of the Subscriber and shall be binding upon and inure to the benefit
of the parties and their heirs, executors, administrators, successors, legal
representatives and permitted assigns. If the Subscriber is more than one
person, the obligations of the Subscriber hereunder shall be joint and several
and the agreements, representations, warranties and acknowledgments herein shall
be deemed to be made by and be binding upon each such person and such person’s
heirs, executors, administrators, successors, legal representatives and
permitted assigns.

 

8. Modification. This Agreement shall not be modified or waived except by an
instrument in writing signed by the party against whom any such modification or
waiver is sought.

 

8

 

 



9. Notices. Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be mailed by certified mail, return
receipt requested, or delivered against receipt to the party to whom it is to be
given (a) if to the Company, at the address set forth above, or (b) if to the
Subscriber, at the address set forth on the signature page hereof (or, in either
case, to such other address as the party shall have furnished to the other in
writing in accordance with the provisions of this Section 10). Any notice or
other communication given by certified mail shall be deemed given at the time of
certification thereof, except for a notice changing a party’s address which
shall be deemed given at the time of receipt thereof.

 

10. Assignability. This Agreement and the rights, interests and obligations
hereunder are not transferable or assignable by the Subscriber and the transfer
or assignment of the Notes shall be made only in accordance with all applicable
laws.

 

11. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to the
principles thereof relating to the conflict of laws.

 

12. Arbitration. The parties agree to submit all controversies to arbitration in
accordance with the provisions set forth below and understand that:

 

(a) Arbitration is final and binding on the parties.

 

(b) The parties are waiving their right to seek remedies in court, including the
right to a jury trial.

 

(c) Pre-arbitration discovery is generally more limited and different from court
proceedings.

 

(d) The arbitrator’s award is not required to include factual findings or legal
reasoning and any party’s right to appeal or to seek modification of rulings by
arbitrators is strictly limited.

 

(e) The panel of arbitrators will typically include a minority of arbitrators
who were or are affiliated with the securities industry.

 

(f) All controversies which may arise between the parties concerning this
Agreement shall be determined by arbitration pursuant to the rules then
pertaining to the Financial Industry Regulatory Authority in New York City, New
York. Judgment on any award of any such arbitration may be entered in the
Supreme Court of the State of New York or in any other court having jurisdiction
of the person or persons against whom such award is rendered. Any notice of such
arbitration or for the confirmation of any award in any arbitration shall be
sufficient if given in accordance with the provisions of this Agreement. The
parties agree that the determination of the arbitrators shall be binding and
conclusive upon them.

 

13. Blue Sky Qualification. The purchase of Notes under this Agreement is
expressly conditioned upon the exemption from qualification of the offer and
sale of the Notes from applicable federal and state securities laws. The Company
shall not be required to qualify this transaction under the securities laws of
any jurisdiction and, should qualification be necessary, the Company shall be
released from any and all obligations to maintain its offer, and may rescind any
sale contracted, in the jurisdiction.

 

9

 

 



14. Use of Pronouns. All pronouns and any variations thereof used herein shall
be deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the person or persons referred to may require.

 

15. Confidentiality. The Subscriber acknowledges and agrees that any information
or data the Subscriber has acquired from or about the Company, not otherwise
properly in the public domain was received in confidence. The Subscriber agrees
not to divulge, communicate or disclose, except as may be required by law or for
the performance of this Agreement, or use to the detriment of the Company or for
the benefit of any other person, or misuse in any way, any confidential
information of the Company, including any scientific, technical, trade or
business secrets of the Company and any scientific, technical, trade or business
materials that are treated by the Company as confidential or proprietary,
including, but not limited to, ideas, discoveries, inventions, developments and
improvements belonging to the Company and confidential information obtained by
or given to the Company about or belonging to third parties.

 

16. Miscellaneous.

 

(a) This Agreement constitutes the entire agreement between the Subscriber and
the Company with respect to the subject matter hereof and supersedes all prior
oral or written agreements and understandings, if any, relating to the subject
matter hereof. The terms and provisions of this Agreement may be waived, or
consent for the departure therefrom granted, only by a written document executed
by the party entitled to the benefits of such terms or provisions.

 

(b) The representations and warranties of the Company and the Subscriber made in
this Agreement shall survive the execution and delivery hereof and delivery of
the Notes.

 

(c) Each of the parties hereto shall pay its own fees and expenses (including
the fees of any attorneys, accountants, appraisers or others engaged by such
party) in connection with this Agreement and the transactions contemplated
hereby, whether or not the transactions contemplated hereby are consummated.

 

(d) This Agreement may be executed in one or more original or facsimile
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one and the same instrument.

 

(e) Each provision of this Agreement shall be considered separable and, if for
any reason any provision or provisions hereof are determined to be invalid or
contrary to applicable law, such invalidity or illegality shall not impair the
operation of or affect the remaining portions of this Agreement.

 

10

 

 



(f) Paragraph titles are for descriptive purposes only and shall not control or
alter the meaning of this Agreement as set forth in the text.

 

(g) The Subscriber understands and acknowledges that there may be multiple
Closings for the Offering.

 

(h) The Subscriber hereby agrees to furnish the Company such other information
as the Company may request prior to the Closing with respect to its subscription
hereunder.

 

18. Public Disclosure. Neither the Subscriber nor any officer, manager,
director, member, partner, stockholder, employee, affiliate, affiliated person
or entity of the Subscriber shall make or issue any press releases or otherwise
make any public statements or make any disclosures to any third person or entity
with respect to the transactions contemplated herein and will not make or issue
any press releases or otherwise make any public statements of any nature
whatsoever with respect to the Company without the Company’s express prior
approval. The Company has the right to withhold such approval in its sole
discretion.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

11

 

 

How to subscribe for Notes in the private offering of

Eastern Resources, Inc.:

 

1.Date and Fill in the principal amount of Notes being purchased and Complete
and Sign the Signature Page.

 

2.Initial the Investor Certification page.

 

3.Fax or email all forms and then send all signed original documents to:

 

Gottbetter & Partners, LLP

488 Madison Avenue, 12th Floor

New York, NY 10022

Facsimile Number: (212) 400-6901

Telephone Number: (212) 400-6900

Attn: Paul C. Levites

E-mail Address: pcl@gottbetter.com

 

4.If you are paying the Purchase Price by check, a check for the exact dollar
amount of the Purchase Price for the principal amount of Notes you are offering
to purchase and the $160 Escrow Fee should be made payable to the order of
“Gottbetter & Partners, LLP, Escrow Agent for EASTERN RESOURCES, INC.” and
should be sent to Gottbetter & Partners, LLP, 488 Madison Avenue, 12th Floor,
New York, NY 10022.

 

5.If you are paying the Purchase Price by wire transfer, you should send a wire
transfer for the exact dollar amount of the Purchase Price for the number of
Notes you are offering to purchase and the $160 Escrow Fee according to the
following instructions:

 

BANK:  Citibank, N.A.

ABA#:  021000089

SWIFT CODE: CITIUS33

ACCOUNT NAME:  Gottbetter & Partners, LLP Attorney Trust

ACCOUNT:   9998176923

REFERENCE:  Eastern Resources, Inc. Escrow – [insert Subscriber’s name]”

 

Thank you for your interest,

 

 

Eastern Resources, Inc.

 

12

 

 

EASTERN RESOURCES, INC.

SIGNATURE PAGE TO

SUBSCRIPTION AGREEMENT

 

IN WITNESS WHEREOF, the Subscriber hereby executes this Subscription Agreement.

 

Dated: February 1, 2012

 





SUBSCRIBER (individual)   SUBSCRIBER (entity)                     Signature  
Name of Entity                     Print Name   Signature                      
    Print Name:     Signature (if Joint Tenants or Tenants in Common)          
  Title:               Address of Principal Residence:   Address of Executive
Offices:                                               Social Security
Number(s):   IRS Tax Identification Number:                     Telephone
Number:   Telephone Number:                     Facsimile Number:   Facsimile
Number:                     E-mail Address:   E-mail Address:              



 

$__________

Principal Amount of Notes

 

$160 Escrow Fee

13

 

EASTERN RESOURCES, INC.

 



IN WITNESS WHEREOF, the Company has duly executed this Subscription Agreement
with respect to ______________ Notes as of the ___ day of ____________, 2012.

 



  EASTERN RESOURCES, INC.             By:       Name: Thomas H. Hanna, Jr.    
Title: Chief Executive Officer  



 

14

 

 

ANTI-MONEY LAUNDERING INFORMATION FORM

The following is required in accordance with the AML provision of the USA
PATRIOT ACT.

(Please fill out and return with requested documentation.)

 



INVESTOR NAME:   LEGAL ADDRESS:       SSN# or TAX ID#   OF INVESTOR:   FOR
INVESTORS WHO ARE INDIVIDUALS:  YEARLY INCOME:     AGE:     NET WORTH*:    
OCCUPATION:     ADDRESS OF EMPLOYER:       INVESTMENT OBJECTIVE(S):    



 

 

IDENTIFICATION & DOCUMENTATION AND SOURCE OF FUNDS:

 

1.Please submit a copy of non-expired identification for the authorized
signatory(ies) on the investment documents, showing name, date of birth, address
and signature. The address shown on the identification document MUST match the
Investor’s address shown on the Investor Signature Page.

 

Current Driver’s License or Valid Passport or Identity Card

(Circle one or more)

 

2.If the Investor is a corporation, limited liability company, trust or other
type of entity, please submit the following requisite documents: (i) Articles of
Incorporation, By-Laws, Certificate of Formation, Operating Agreement, Trust or
other similar documents for the type of entity; and (ii) Corporate Resolution or
power of attorney or other similar document granting authority to signatory(ies)
and designating that they are permitted to make the proposed investment.

 

3.Please advise where the funds were derived from to make the proposed
investment:

 

Investments Savings Proceeds of Sale Other ____________

(Circle one or more)

 



Signature:       Print Name:       Title (if applicable):       Date:      



 

*     For purposes of calculating your net worth in this form, (a) your primary
residence shall not be included as an asset; (b) indebtedness secured by your
primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.

 



15

 

 

EASTERN RESOURCES, INC.

 

INVESTOR CERTIFICATION

 

For Individual Accredited Investors Only

(all Individual Accredited Investors must INITIAL where appropriate):

 



Initial _______ I have a net worth (excluding the value of my primary residence)
in excess of $1,000,000 either individually or through aggregating my individual
holdings and those in which I have a joint, community property or other similar
shared ownership interest with my spouse. (For purposes of calculating your net
worth under this paragraph, (a) your primary residence shall not be included as
an asset; (b) indebtedness secured by your primary residence, up to the
estimated fair market value of your primary residence at the time of your
purchase of the securities, shall not be included as a liability (except that if
the amount of such indebtedness outstanding at the time of your purchase of the
securities exceeds the amount outstanding 60 days before such time, other than
as a result of the acquisition of your primary residence, the amount of such
excess shall be included as a liability); and (c) indebtedness that is secured
by your primary residence in excess of the estimated fair market value of your
primary residence at the time of your purchase of the securities shall be
included as a liability.) Initial _______ I have had an annual gross income for
the past two years of at least $200,000 (or $300,000 jointly with my spouse) and
expect my income (or joint income, as appropriate) to reach the same level in
the current year.



 

For Non-Individual Accredited Investors

(all Non-Individual Accredited Investors must INITIAL where appropriate):



 

Initial _______ The investor certifies that it is a partnership, corporation,
limited liability company or business trust that is 100% owned by persons who
meet at least one of the criteria for Individual Investors set forth above.
Initial _______ The investor certifies that it is a partnership, corporation,
limited liability company or business trust that has total assets of at least $5
million and was not formed for the purpose of investing in the Company. Initial
_______ The investor certifies that it is an employee benefit plan whose
investment decision is made by a plan fiduciary (as defined in ERISA §3(21))
that is a bank, savings and loan association, insurance company or registered
investment adviser. Initial _______ The investor certifies that it is an
employee benefit plan whose total assets exceed $5,000,000 as of the date of
this Agreement. Initial _______ The undersigned certifies that it is a
self-directed employee benefit plan whose investment decisions are made solely
by persons who meet either of the criteria for Individual Investors. Initial
_______ The investor certifies that it is a U.S. bank, U.S. savings and loan
association or other similar U.S. institution acting in its individual or
fiduciary capacity. Initial _______ The undersigned certifies that it is a
broker-dealer registered pursuant to §15 of the Securities Exchange Act of 1934.
Initial _______ The investor certifies that it is an organization described in
§501(c)(3) of the Internal Revenue Code with total assets exceeding $5,000,000
and not formed for the specific purpose of investing in the Company.

  

16

 

 

EASTERN RESOURCES, INC.

Investor Profile

(Must be completed by Investor)

Section A - Personal Investor Information

Investor Name(s):   Individual executing Profile or Trustee:   Social Security
Numbers / Federal I.D. Number:   Date of Birth:       Marital Status:     Joint
Party Date of Birth:       Investment Experience (Years):     Annual Income:    
  Liquid Net Worth:     Net Worth*:   Tax Bracket:     15% or below     25% -
27.5%     Over 27.5% Home Street Address:       Home City, State & Zip Code:  
Home Phone:   Home Fax:   Home Email:   Employer:   Employer Street Address:  
Employer City, State & Zip Code:   Bus. Phone:   Bus. Fax:   Bus. Email:   Type
of Business:   (PLACEMENT AGENT) Account Executive / Outside Broker/Dealer: If
you are a United States citizen, please list the number and jurisdiction of
issuance of any other government-issued document evidencing residence and
bearing a photograph or similar safeguard (such as a driver’s license or
passport), and provide a photocopy of each of the documents you have listed.  
If you are NOT a United States citizen, for each jurisdiction of which you are a
citizen or in which you work or reside, please list (i) your passport number and
country of issuance or (ii) alien identification card number AND (iii) number
and country of issuance of any other government-issued document evidencing
nationality or residence and bearing a photograph or similar safeguard, and
provide a photocopy of each of these documents you have listed.  These
photocopies must be certified by a lawyer as to authenticity.   

 

*     For purposes of calculating your net worth in this form, (a) your primary
residence shall not be included as an asset; (b) indebtedness secured by your
primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.

 

 

Section B – Certificate Delivery Instructions       Please deliver certificate
to the Employer Address listed in Section A.     Please deliver certificate to
the Home Address listed in Section A.     Please deliver certificate to the
following address:     Section C – Form of Payment – Check or Wire Transfer    
  Check payable to Gottbetter & Partners, LLP, as Escrow Agent for Eastern
Resources, Inc.     Wire funds from my outside account according to the “How to
subscribe for Units” Page.     The funds for this investment are rolled over,
tax deferred from __________ within the allowed 60 day window.   Please check if
you are a FINRA member or affiliate of a FINRA member firm: ________        
Investor Signature   Date                                                      
                   

 



17

 

 

Appendix A

 

For Non-U.S. Person Investors

(all Investors who are not a U.S. Person must INITIAL this section):

 

Initial _______ The Investor is not a “U.S. Person” as defined in Regulation S;
and specifically the Purchaser is not:

 

A.a natural person resident in the United States of America, including its
territories and possessions (“United States”);

B.a partnership or corporation organized or incorporated under the laws of the
United States;

C.an estate of which any executor or administrator is a U.S. Person;

D.a trust of which any trustee is a U.S. Person;

E.an agency or branch of a foreign entity located in the United States;

F.a non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. Person;

G.a discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; or

H.a partnership or corporation: (i) organized or incorporated under the laws of
any foreign jurisdiction; and (ii) formed by a U.S. Person principally for the
purpose of investing in securities not registered under the Securities Act,
unless it is organized or incorporated, and owned, by accredited investors (as
defined in Rule 501(a) under the Act) who are not natural persons, estates or
trusts.

 

And, in addition:

 

I.the Purchaser was not offered the Notes in the United States;

J.at the time the buy-order for the Notes was originated, the Purchaser was
outside the United States; and

K.the Purchaser is purchasing the Notes for its own account and not on behalf of
any U.S. Person (as defined in Regulation S) and a sale of the Notes has not
been pre-arranged with a purchaser in the United States.

 



18

